DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 06/27/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejections of claims 5-6 over Lee have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-15, 30-34
Withdrawn claims: 				None
Previously cancelled claims: 		16-29
Newly cancelled claims:			5-6
Amended claims: 				1, 4, 8-14, 30-34
New claims: 					None
Claims currently under consideration:	1-4, 7-15, 30-34
Currently rejected claims:			1-4, 7-15, 30-34
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 31, and 34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 31, and 34 recite treatment steps specifically for the remaining whole stillage byproduct (e.g., separating the remaining whole stillage byproduct into a second insoluble solids portion and a second liquid portion).  However, the present disclosure does not state any treatment steps specifically for the remaining whole stillage byproduct. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 31, and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 31, and 34 recite that “after separating the portion of the initial whole stillage byproduct into the first insoluble solids portion and the first liquid portion”, the remaining whole stillage byproduct is separated into a “second insoluble solids portion and a second liquid portion”.  The claim states that the remaining whole stillage byproduct contains at least a portion of the milled portion and that the second liquid portion includes at least a portion of the oil and protein from the milling step.  However, the claim merely requires that the separation of the remaining whole stillage byproduct occurs “after separating the portion of the initial whole stillage byproduct into the first insoluble solids portion and the first liquid portion” and that the milled portion, first liquid portion, and initial whole stillage byproduct are recombined.  Therefore, it is unclear if the remaining whole stillage byproduct is separated into “a second insoluble solids portion and a second liquid portion” after being combined with the milled portion or if the remaining whole stillage byproduct is separated into a second insoluble solids portion and a second liquid portion prior to being combined with the milled portion.  As such, the claims are indefinite.

Claim Rejections - 35 USC § 103
Claims 1-4, 7-14, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0059277; cited on IDS), hereinafter referred to as “Lee II”.
Regarding claim 1, Lee II teaches a method for producing a high protein meal (corresponding to 45-50% protein) and an oil portion ([0030]) from a whole stillage byproduct ([0002], [0019]) comprising: separating the initial whole stillage byproduct into a first insoluble solids portion, containing fiber and germ, and a first liquid portion and subsequently milling the first insoluble solids portion to break up the fiber and germ and further release oil and protein ([0030]).  Lee II also teaches that the first liquid portion is separated into a protein portion and a water soluble solids portion containing oil, wherein the protein portion contains 45-50% protein on a dry basis.  Lee II also teaches that the oil is separated from the water soluble solids portion to provide the oil portion ([0030]).
Lee II does not teach that (a) only a portion of the initial whole stillage is separated into a first insoluble solids and a first liquid portion; (b) the milled portion, the first liquid portion, and the initial whole stillage byproduct are combined; or (c) after separating the portion of the initial whole stillage byproduct into the first insoluble solids portion and the first liquid portion, the remaining whole stillage byproduct, containing at least a portion of the milled portion, is separated into a second insoluble solids portion and a second liquid portion, wherein the second liquid portion includes at least a portion of the oil and protein from the milling step.
However, the method steps of the claim are indefinite for the reasons stated in the 112(b) rejection above and therefore, the claimed method is unclear.  The claimed method is being interpreted as requiring that a portion of the initial whole stillage by product is separated into a first insoluble solids portion and a first liquid portion wherein at least a portion of the first insoluble solids portion is milled.  The claimed method is also being interpreted as requiring that the milled portion, the first liquid portion, and the remaining whole stillage portion are subsequently combined (i.e., the requirement that the remaining whole stillage byproduct contains at least a portion of the milled portion is being interpreted as implying that the composition containing the milled portion is combined with the remaining whole stillage byproduct) and then the resulting composition is separated into a second insoluble solids portion and a second liquid portion.  The second liquid portion is interpreted as being separated into a protein portion and a water soluble solids portion wherein the oil is separated from the water soluble solids portion to provide an oil portion.  From this interpretation, the claimed method would yield the same result as a method requiring the entire initial whole stillage byproduct to undergo separation into an insoluble solids portion and a liquid portion wherein (a) at least a portion of the insoluble solids portion was milled; (b) the milled portion, liquid portion, and any remaining initial whole stillage were combined; (c) a protein portion and water soluble solids portion was separated from the resulting combination of the milled portion, liquid portion, and any remaining initial whole stillage; and (d) an oil portion was separated from the water soluble solids portion.  Since Lee II discloses these steps, Lee II renders the claimed method obvious (as it is interpreted for the purpose of this examination) since it discloses an equivalent method that produces a protein portion having the claimed protein concentration and an oil portion.
Regarding claim 2, Lee II teaches the invention as disclosed above in claim 1, including drying the protein portion to provide a protein portion that defines a high protein meal including 50 wt.% protein on a dry basis ([0106]).
Regarding claim 3, Lee II teaches the invention as disclosed above in claim 1, including dewatering the protein portion and drying the dewatered protein portion to define a high protein meal including 50 wt.% protein on a dry basis ([0106]).
Regarding claim 4, Lee II teaches the invention as disclosed above in claim 1, including separating a liquid portion comprises separating a liquid portion into only the protein portion and the water soluble solids portion ([0009]).  Although Lee II does not teach that the liquid portion is a second liquid portion, it teaches separation of a liquid portion and therefore, it would have been obvious for a skilled practitioner to have separated any liquid portion obtained from the method into only the protein portion and water soluble solids portion. 
Regarding claim 7, Lee II teaches the invention as disclosed above in claim 1, including the high protein meal includes 50 wt.% protein on a dry basis ([0106]).
Regarding claim 8, Lee II teaches the invention as disclosed above in claim 1, including removing fine fiber from the liquid portion ([0030]).  Although Lee II does not teach subsequent milling of the fine fiber, a skilled practitioner would be motivated to mill the grain prior to fermentation to release starch for improved glucose conversion and/or mill the whole stillage after fermentation to release oil, protein, and fiber for improved back end recovery as described in claim 1 above, thereby rendering the method step of milling the fine fiber portion obvious.  Furthermore, the duplication of parts (i.e., steps as applied in the present method) “has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI.B.) and performing this step on fiber obtained from any liquid portion produced during the method is obvious.
Regarding claim 9, Lee II teaches the invention as disclosed above in claim 8, including the resulting protein is mixed with fine fiber to produce animal feed and that the fiber is digested by animals as an energy source ([0124], [0131]).  From this disclosure, a skilled practitioner would readily recognize that the amount of fiber in animal feed produced from the disclosed method can be manipulated to meet the energy requirements of an animal.  Therefore, fine fiber can be added back into any step in the method in order to increase the fiber content of the resulting product, thereby rendering combining fine fiber with an insoluble solids portion and/or whole stillage byproduct obvious.  Although Lee does not teach milling the insoluble solids portion, a skilled practitioner would be motivated to mill the grain prior to fermentation to release starch for improved glucose conversion and/or mill the whole stillage after fermentation to release oil, protein, and fiber for improved back end recovery as described in claim 1 above, thereby rendering the claim obvious.  Furthermore, the duplication of parts (i.e., steps as applied in the present method) “has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI.B.) and performing this step on any insoluble solids portion produced during the method is obvious.
Regarding claim 10, Lee II teaches the invention as disclosed above in claim 1, including milling an insoluble solids portion ([0030]).  Although Lee II does not teach that the insoluble solids portion is a second insoluble solids portion, it teaches milling of an insoluble solids portion and therefore, it would have been obvious for a skilled practitioner to have milled any insoluble solids portion obtained from the method for the purpose of increasing protein and oil yield.
Regarding claim 11, Lee II teaches the invention as disclosed above in claim 1, including separating the whole stillage byproduct includes separating the whole stillage byproduct via a paddle screen, a pressure screen, dewatering device, or a filtration centrifuge, into an insoluble solids portion and a liquid portion, which includes protein and oil from a milling step ([0030], [0112]).  Although Lee II does not teach that the liquid portion is a second liquid portion or that the insoluble solids portion is a second insoluble solids portion, it teaches separation of a liquid portion and an insoluble solids portion and therefore, it would have been obvious for a skilled practitioner to have separated any liquid portion and an insoluble solids portion obtained from the method.
Regarding claim 12, Lee II teaches the invention as disclosed above in claim 1, including separating the whole stillage byproduct includes separating the whole stillage byproduct via a paddle screen, a pressure screen, dewatering device, or a filtration centrifuge, into an insoluble solids portion and a liquid portion, which includes protein and oil from a milling step ([0030], [0112]).  Although Lee II does not teach that the liquid portion is a second liquid portion or that the insoluble solids portion is a second insoluble solids portion, it teaches separation of a liquid portion and an insoluble solids portion and therefore, it would have been obvious for a skilled practitioner to have separated any liquid portion and an insoluble solids portion obtained from the method.  Although Lee does not teach milling the insoluble solids portion, a skilled practitioner would be motivated to mill the grain prior to fermentation to release starch for improved glucose conversion and/or mill the whole stillage and/or its separated constituents after fermentation to release oil, protein, and fiber for improved back end recovery, rendering the method step of milling the insoluble solids portion obvious.  Furthermore, the duplication of parts (i.e., steps as applied in the present method) “has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI.B.).
Regarding claim 13, Lee II teaches the invention as disclosed above in claim 1, including separating the whole stillage byproduct, which includes the milled portion into an insoluble solids portion and a liquid portion, which includes protein; and separating the liquid portion into a protein portion and a water soluble solids portion ([0030]).  Although Lee II does not teach the additional steps of milling and separation as claimed, a skilled practitioner would be motivated to mill the whole stillage and/or its separated constituents after fermentation to release oil, protein, and fiber for improved back end recovery.  Furthermore, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04.IV.C.) and the duplication of parts (i.e., steps as applied in the present method) “has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI.B.).
Regarding claim 14, Lee II teaches the invention as disclosed above in claim 1, including separating the liquid portion into a protein portion and a water-soluble solids portion prior to any evaporation step, wherein the protein portion is not subsequently subjected to an evaporator (Fig. 5, [0030]).
Regarding claim 30, Lee teaches the invention as disclosed above in claim 1, including that milling of the grain in a typical dry grinding process results in particle sizes of 45-3,000 microns (corresponding to 2 to 3 mm), a range which includes an average particle size (corresponding to wide spread bell curve distribution) ([0013]).  Based on this disclosure, the milled whole stillage will have an average particle size less than 3,000 microns.  Since the average particle size of the milled grain particles and average particle size of the whole stillage disclosed in Lee II at least overlap the claimed average particle sizes, the claimed average particle sizes for the milled grain particles and the milled whole stillage are rendered obvious.  Since the grain can be milled to a size approaching 0 microns and up, the method step of milling the whole stillage byproduct to about 200-400 microns is rendered obvious.
Regarding claim 31, Lee II teaches a method for producing a high protein meal (corresponding to 45-50% protein) and an oil portion ([0030]) from a whole stillage byproduct ([0002], [0019]) comprising: in a biochemical process, initially milling a grain into grain particles having an average particle size; mixing the grain particles with a liquid to form a slurry including starch, fiber, germ, oil, and protein, and thereafter subjecting the starch to saccharification and fermentation to produce a biochemical (corresponding to ethanol) ([0014]); and distilling the biochemical to separate the biochemical from an initial whole stillage byproduct, which includes fiber, germ, free oil, and protein ([0013]-[0014]).  Lee II teaches the method further comprising: separating the initial whole stillage byproduct into a first insoluble solids portion, containing fiber and germ, and a first liquid portion and subsequently milling the first insoluble solids portion to break up the fiber and germ and further release oil and protein ([0030]).  Lee II also teaches that the first liquid portion is separated into a protein portion and a water soluble solids portion containing oil, wherein the protein portion contains 45-50% protein on a dry basis.  Lee II also teaches that the oil is separated from the water soluble solids portion to provide the oil portion ([0030]).
Lee II does not teach that (a) only a portion of the initial whole stillage is separated into a first insoluble solids and a first liquid portion; (b) the milled portion, the first liquid portion, and the initial whole stillage byproduct are combined; or (c) after separating the portion of the initial whole stillage byproduct into the first insoluble solids portion and the first liquid portion, the remaining whole stillage byproduct, containing at least a portion of the milled portion, is separated into a second insoluble solids portion and a second liquid portion, wherein the second liquid portion includes at least a portion of the oil and protein from the milling step.
However, the method steps of the claim are indefinite for the reasons stated in the 112(b) rejection above and therefore, the claimed method is unclear.  The claimed method is being interpreted as requiring that a portion of the initial whole stillage by product is separated into a first insoluble solids portion and a first liquid portion wherein at least a portion of the first insoluble solids portion is milled.  The claimed method is also being interpreted as requiring that the milled portion, the first liquid portion, and the remaining whole stillage portion are subsequently combined (i.e., the requirement that the remaining whole stillage byproduct contains at least a portion of the milled portion is being interpreted as implying that the composition containing the milled portion is combined with the remaining whole stillage byproduct) and then the resulting composition is separated into a second insoluble solids portion and a second liquid portion.  The second liquid portion is interpreted as being separated into a protein portion and a water soluble solids portion wherein the oil is separated from the water soluble solids portion to provide an oil portion.  From this interpretation, the claimed method would yield the same result as a method requiring the entire initial whole stillage byproduct to undergo separation into an insoluble solids portion and a liquid portion wherein (a) at least a portion of the insoluble solids portion was milled; (b) the milled portion, liquid portion, and any remaining initial whole stillage were combined; (c) a protein portion and water soluble solids portion was separated from the resulting combination of the milled portion, liquid portion, and any remaining initial whole stillage; and (d) an oil portion was separated from the water soluble solids portion.  Since Lee II discloses these steps, Lee II renders the claimed method obvious (as it is interpreted for the purpose of this examination) since it discloses an equivalent method that produces a protein portion having the claimed protein concentration and an oil portion.
Regarding claim 32, Lee II teaches the invention as disclosed above in claim 31, including separating the whole stillage byproduct, which includes the milled portion into an insoluble solids portion and a liquid portion, which includes protein; and separating the liquid portion into a protein portion and a water soluble solids portion ([0030]).  Although Lee II does not teach the additional steps of milling and separation as claimed, a skilled practitioner would be motivated to mill the whole stillage and/or its separated constituents after fermentation to release oil, protein, and fiber for improved back end recovery.  Furthermore, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04.IV.C.) and the duplication of parts (i.e., steps as applied in the present method) “has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04.VI.B.).
Regarding claim 33, Lee teaches the invention as disclosed above in claim 31, including that milling of the grain in a typical dry grinding process results in particle sizes of 45-3,000 microns (corresponding to 2 to 3 mm), a range which includes an average particle size (corresponding to wide spread bell curve distribution) ([0013]).  Based on this disclosure, the milled whole stillage will have an average particle size less than 3,000 microns.  Since the average particle size of the milled grain particles and average particle size of the whole stillage disclosed in Lee II at least overlap the claimed average particle sizes, the claimed average particle sizes for the milled grain particles and the milled whole stillage are rendered obvious.  Since the grain can be milled to a size approaching 0 microns and up, the method step of milling the whole stillage byproduct to about 200-400 microns is rendered obvious.
Regarding claim 34, Lee II teaches a method for producing a high protein meal (corresponding to 45-50% protein) and an oil portion ([0030]) from a whole stillage byproduct ([0002], [0019]) comprising: in a biochemical process, initially milling a grain into grain particles having an average particle size; mixing the grain particles with a liquid to form a slurry including starch, fiber, germ, oil, and protein, and thereafter subjecting the starch to saccharification and fermentation to produce a biochemical (corresponding to ethanol) ([0014]); and distilling the biochemical to separate the biochemical from an initial whole stillage byproduct, which includes fiber, germ, free oil, and protein ([0013]-[0014]).  Lee II teaches the method further comprising: separating the initial whole stillage byproduct into a first insoluble solids portion, containing fiber and germ, and a first liquid portion and subsequently milling the first insoluble solids portion to break up the fiber and germ and further release oil and protein ([0030]).  Lee II also teaches that milling of the grain in a typical dry grinding process results in particle sizes of 45-3,000 microns (corresponding to 2 to 3 mm), a range which includes an average particle size (corresponding to wide spread bell curve distribution) ([0013]).  Based on this disclosure, the milled whole stillage will have an average particle size less than 3,000 microns.  Since the average particle size of the milled grain particles and average particle size of the whole stillage disclosed in Lee at least overlap the claimed average particle sizes, the claimed average particle sizes for the milled grain and the milled first insoluble solids portion are rendered obvious.  Lee II also teaches that the first liquid portion is separated into a protein portion and a water soluble solids portion containing oil, wherein the protein portion contains 45-50% protein on a dry basis.  Lee II also teaches that the oil is separated from the water soluble solids portion to provide the oil portion ([0030]).
Lee II does not teach that (a) only a portion of the initial whole stillage is separated into a first insoluble solids and a first liquid portion; (b) the milled portion, the first liquid portion, and the initial whole stillage byproduct are combined; or (c) after separating the portion of the initial whole stillage byproduct into the first insoluble solids portion and the first liquid portion, the remaining whole stillage byproduct, containing at least a portion of the milled portion, is separated into a second insoluble solids portion and a second liquid portion, wherein the second liquid portion includes at least a portion of the oil and protein from the milling step.
However, the method steps of the claim are indefinite for the reasons stated in the 112(b) rejection above and therefore, the claimed method is unclear.  The claimed method is being interpreted as requiring that a portion of the initial whole stillage by product is separated into a first insoluble solids portion and a first liquid portion wherein at least a portion of the first insoluble solids portion is milled.  The claimed method is also being interpreted as requiring that the milled portion, the first liquid portion, and the remaining whole stillage portion are subsequently combined (i.e., the requirement that the remaining whole stillage byproduct contains at least a portion of the milled portion is being interpreted as implying that the composition containing the milled portion is combined with the remaining whole stillage byproduct) and then the resulting composition is separated into a second insoluble solids portion and a second liquid portion.  The second liquid portion is interpreted as being separated into a protein portion and a water soluble solids portion wherein the oil is separated from the water soluble solids portion to provide an oil portion.  From this interpretation, the claimed method would yield the same result as a method requiring the entire initial whole stillage byproduct to undergo separation into an insoluble solids portion and a liquid portion wherein (a) at least a portion of the insoluble solids portion was milled; (b) the milled portion, liquid portion, and any remaining initial whole stillage were combined; (c) a protein portion and water soluble solids portion was separated from the resulting combination of the milled portion, liquid portion, and any remaining initial whole stillage; and (d) an oil portion was separated from the water soluble solids portion.  Since Lee II discloses these steps, Lee II renders the claimed method obvious (as it is interpreted for the purpose of this examination) since it discloses an equivalent method that produces a protein portion having the claimed protein concentration and an oil portion. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee II (US 2021/0059277; cited on IDS) as applied to claim 1 above, in view of Azhar (Azhar et al., “Yeasts in sustainable bioethanol production: A review”, 2017, Biochemistry and Biophysics Reports, vol. 10, pages 52-61; previously cited) as evidenced by Onofre (Onofre et al., “Chemical Composition of the Biomass of Saccharomyces cerevisiae – (Meyen ex E. C. Hansen, 1883) Yeast obtained from the Beer Manufacturing Process”, 2017, International Journal of Environment, Agriculture and Biotechnology, vol. 2, Issue 2, pages 558-562; previously cited).
Regarding claim 15, Lee II teaches the invention as disclosed above in claim 1, including Saccharomyces cerevisiae yeast is added to grain mash for fermentation and remains in the mash for subsequent steps ([0009]).  It does not teach the protein of the high protein meal includes at least 5% yeast protein.
However, Azhar teaches that the common inoculum size of yeast such as Saccharomyces cerevisiae used in the art is 5-10% (page 57, column 1, paragraph 7; Table 4) and that the growth of the yeast is affected by fermentation time (page 57, column 1, paragraph 4) and temperature (page 56, column 1, paragraph 5).  Saccharomyces cerevisiae yeast contains about 49.6% protein as evidenced by Onofre (Abstract); therefore, the fermentation mash will have at least about 2.5% yeast protein upon inoculation and the amount will increase with fermentation time and temperature which means the resulting whole stillage and its protein portion will have a yeast protein content greater than 2.5%, which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the fermentation mash of Lee II to contain at least 5% yeast as taught by Azhar, which gives a minimum yeast protein content of about 2.5% as evidenced by Onofre.  Since Lee II teaches the usage of Saccharomyces cerevisiae yeast for fermentation and Azhar teaches that it is known in the art to inoculate mash with 5-10% yeast, the fermentation mash would contain at least about 2.5% yeast protein upon inoculation.  The amount of yeast protein due to yeast growth will increase with fermentation time and temperature which means the resulting whole stillage and its protein portion will have a yeast protein content greater than 2.5%, which overlaps the claimed range.  The selection of an amount of yeast protein in the high protein meal within the overlapping content range renders the claimed range obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-14 and 30-33 over Lee: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 5 and 6.  Applicant amended claims 1, 31, and 34 to recite a method comprising: (A) separating an initial whole stillage byproduct into a first insoluble solids portion and a first liquid portion followed by milling at least a portion of the first insoluble solids portion; (B) combining the milled portion with the first liquid portion and the initial whole stillage byproduct; (C) after separating the portion of the initial whole stillage byproduct, separating the remaining whole stillage byproduct into a second insoluble solids portion and a second liquid portion which includes at least a portion of the oil and protein from the milling step; (D) separating the second liquid portion into a protein portion and a water soluble solids portion wherein the protein portion contains at least 40 wt% protein on a dry basis; and (E) separating oil from the water soluble solids portion to provide an oil portion.  Applicant stated that the method as now claimed helps produce a greater byproduct yield and/or purity level for any resulting protein, oil, and fiber from a whole stillage byproduct.  Applicant argued that, at best, Lee I teaches a conventional front end milling step of grain, but not a back end milling step and the combining of a milled portion, first liquid portion, and initial whole stillage byproduct as now claimed.  Applicant stated that Lee I teaches that its insoluble solids and first liquid portion of the whole stillage are separated and are treated separately through the rest of the back end of the process whereas the claimed method recombines these components to produce a high protein meal and an oil portion.  Applicant argued that Lee I discloses only an initial front end milling step and that without impermissible hindsight, Lee I contains no teaching that would lead one skilled in the art to incorporate a back end milling step.  Applicant stated that the additional instance of the back end milling step is not “mere duplication of parts” because the claimed method requires two completely separate millings, a conventional front end milling and a subsequent back end milling.  Applicant added that the milling of the whole stillage also performs a different function in breaking up fiber and germ and further releasing oil and protein whereas front end milling is intended to release starch for fermentation.  Applicant argued that the Examiner’s argument that the “selection of any order of performing steps is prima facie obvious in the absence of new or unexpected results”  does not apply to the present situation as Lee I does not disclose a second milling step at all and therefore, a second milling step cannot be reordered (Applicant’s Remarks, page 8, paragraph 1 – page 15, paragraph 1).
However, in the new grounds of rejection, independent claims 1 and 31 are rejected over Lee II while Lee I no longer serves as cited prior art.  As described above in the rejections of claims 1 and 31, Lee II teaches a method for producing a high protein meal (corresponding to 45-50% protein) and an oil portion ([0030]) from a whole stillage byproduct ([0002], [0019]) comprising: separating the initial whole stillage byproduct into a first insoluble solids portion, containing fiber and germ, and a first liquid portion and subsequently milling the first insoluble solids portion to break up the fiber and germ and further release oil and protein ([0030]).  Therefore, Lee II discloses a back end milling step as claimed.  In response to the assertion that the claimed method recombines a first liquid portion, a milled portion, and the initial whole stillage to produce a high protein meal and an oil portion, claims 1 and 31 do not recite that the combination of these components produce a high protein meal and an oil portion but instead recites that a high protein meal and an oil portion are produced from a remaining whole stillage byproduct portion (refer to the 112(b) rejections above).  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since new prior art has been applied to the rejections of claims 1-4, 7-14, and 30-33 and claims 5-6 have been canceled, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 15 over Lee and Azhar as evidenced by Onofre: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that the rejection of claim 15 is in error for at least the same reasons discussed regarding the Lee reference with respect to claim 1 (Applicant’s Remarks, page 15, paragraph 2).
However, in the new grounds of rejection, claim 1 stands rejected over Lee II while Lee I no longer serves as cited prior art.  In the new grounds of rejection for claim 15, Azhar is continued to be relied on merely for its teaching regarding the additional features of claim 15.  Since new prior art has been applied to the rejections of claim 15, Applicant’s arguments are moot and the rejection of the claim stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 34 over Lee II: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Lee I teaches that its insoluble solids and first liquid portion of the whole stillage are separated and are treated separately through the rest of the back end of the process whereas the claimed method recombines these components to produce a high protein meal and an oil portion.  Applicant also argued that Lee II fails to disclose the specifically claimed average particle sizes of the milled grain particles and the milled first insoluble solids particles because Lee II only discloses a large general range of particle sizes for its initially milled grain (Applicant’s Remarks, page 15, paragraph 3 – page 18, paragraph 2).
However, claim 34 does not recite that the combination of a first liquid portion, a milled portion, and the initial whole stillage to produce a high protein meal and an oil portion to produce a high protein meal and an oil portion but instead recites that a high protein meal and an oil portion are produced from a remaining whole stillage byproduct portion (refer to the 112(b) rejections above).  Lee II teaches that milling of the grain in a typical dry grinding process results in particle sizes of 45-3,000 microns (corresponding to 2 to 3 mm), a range which includes an average particle size ([0013]).  Based on the disclosure of initially milled grains having particle sizes of 45-3,000 microns, a range which includes an average particle size in Lee II ([0013]), the milled whole stillage will have an average particle size less than 3,000 microns since all of its grain subjected to back end milling will have a particle of less than 3,000 microns.  Since the average particle size of the milled grain particles and average particle size of the whole stillage disclosed in Lee at least overlap the claimed average particle sizes, a selection of a value within the overlapping range renders the claimed average particle sizes for the milled grain and the milled first insoluble solids portion obvious.  Since the prior art has been shown to teach the features of the amended claim, Applicant’s arguments are unpersuasive and the rejection of the claim is maintained as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791